Citation Nr: 1437366	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  11-26 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 40 percent for lumbosacral strain with spondylosis of L5 prior to April 1, 2013.  

2.  Whether a reduction to a 20 percent disability evaluation, effective April 1, 2013, for lumbosacral strain with spondylosis of L5 was proper.  

3.  Entitlement to service connection for a low back disorder other than service-connected lumbosacral strain with spondylosis of L5, to include as secondary to the service-connected low back disorder.  

4.  Entitlement to service connection for a cervical spine disorder, to include as secondary to a service-connected low back disorder.  

5.  Entitlement to service connection for a left lower extremity disorder, to include radiculopathy, to include as secondary to a service-connected low back disorder.  

6.  Entitlement to a total disability evaluation based on individual unemployability as due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	J. Worman, Esq.


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from March 1983 to March 1986.  

This matter comes before the Board of Veterans' Appeals (Board) from October 2009, October 2010, September 2011, and January 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The entire claims file, to include the portion contained electronically, was reviewed in this case.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is in receipt of service-connected compensation benefits for lumbar strain with spondylosis.  It is currently evaluated at a 20 percent rating, having been reduced from 40 percent effective April 2013.  The Veteran was pursuing an appeal for an increase at that time, and contests that validity of the reduction as well as arguing that the current ratings, throughout the appeal period, do not adequately contemplate the severity of his service-connected disability picture.  Further, he contends that he has developed left leg radiculopathy as secondary to his service-connected low back disorder, that he has a cervical spine disorder that is either secondary to his back disorder or, alternatively, was caused by active service, and that manifestations in the thoracolumbar spine outside of strain and spondylosis are part and parcel of the service-connected disability picture (or, alternatively, should be separately awarded service connection as secondary to the service-connected pathology).  Lastly, he contends that he is entitled to a TDIU.  

The key issue in this case, from which all others are intertwined, is whether the Veteran's current service-connected low back pathology contemplates symptoms severe enough to cause other orthopedic and neurological manifestations in the back, neck, and extremities and if those specific manifestations warrant assignment of a disability rating in excess of 20 percent.  There is, at present, confusion in the record as to if all symptoms in the back are directly attributable to the service-connected strain with spondylosis, and until this issue is resolved, no final adjudication on the issues before the Board can be made.  

By way of history, it is noted that the Veteran did experience repeated stresses to his back while in active service (parachute service was a particular cause of this), and he did manifest low back pain.  In July 2000, the Veteran experienced a post-service work accident.  This was quite a traumatic event, and surgery was ultimately required to fuse vertebra in the lumbosacral spine.  In a private medical note dated in January 2001, it was noted that the Veteran had a pre-existing spondylolisthesis at the L5-S1 level prior to the work injury.  The doctor treating the Veteran felt that the work injury caused the deformity to become symptomatic.  Further, a VA physician, in a December 2002 examination, noted that a "congenital abnormality" was present in the Veteran prior to service that caused pain when the Veteran experienced strains to his low back in active service.  There was some debate as to if it was a pars interarticularis defect; however, this clinician did note that "outside X-rays" did indicate spondylolisthesis in addition to spondylosis following the Veteran's separation from service.  The 2000 fall, it was noted, made the Veteran develop "much more evident spondylolisthesis" and instability and led to the surgical laminectomy.  

Based on the 2002 report, service connection for lumbar strain with spondylosis was granted and a noncompensable evaluation was established.  The current claim arises from the results of an informal claim for an increase raised by a routine examination in September 2009.  At that time, a 40 percent evaluation had already been established for the service-connected low back disorder.  The 2009 examination report included radiographic studies that noted chronic and severe lumbosacral strain with early degenerative arthritis of the lumbar spine.  There were severe functional limitations associated with this condition, to include limitation of motion, strength, and mobility.  Based on this, a 40 percent evaluation was continued.  The Veteran disagreed with this rating, and the appeal ensued.  

In June 2011, an orthopedic examination was afforded, and in the report of this examination, the examiner stated that "there was no spondylolisthesis and no radiculitis" present in service, and also, this physician concluded that while in the military, the Veteran did not exhibit spondylosis or pars interarticularis.  The examiner did seem to think that the appropriate radiographic studies were not taken during active service, however.  Essentially, this examiner concluded that the postoperative status L4-S1 spinal fusion with spondylolytic spondylolisthesis and associated radiculopathy into the left leg were not attributable to the Veteran's in-service trauma, and were associated with his 2000 work injury.  The examiner then stated that 10% of the "Veteran's disability" was attributable to the service-connected low back injury; however, he did not ascribe which symptoms were specifically assignable to service-connected pathology, nor did he provide a reasoning for his estimation save for the fact that it was based on his "review of the records" to include the opinions of other examiners.  

Based on the 2011 examination report, the Veteran's service-connected low back strain with spondylosis was reduced to 20 percent disabling. 

The 2011 examination report is rather problematic in its analysis of the Veteran's back history.  For one, the examiner expressed his opinion that there was "no evidence" of spondylolisthesis or spondylosis prior to the 2000 work injury, and that conclusion isn't supported by the record.  As noted, private and VA treatment more contemporary to the work injury noted that there was pre-existing defect, and while the 2002 VA opinion suggests that such a defect was potentially aggravated with the repeated lumbar strains experienced in service.  While some mention of the 2002 VA examination was made by the 2011 VA examiner, this specific finding was not referenced, and no mention was made to the 2001 private assessment of a pre-existing, though not symptomatic, spondylolisthesis.  The conclusions of this opinion are thus based, at least in part, on a seemingly erroneous reading of other evidence of record, and the record itself is in conflict regarding what low back pathology is part of the service-connected disorder.  Thus, further development is required to determine what, specifically, are symptoms attributable to service-connected low back pathology and what symptoms are outside of that disability picture.  

In this regard, it is also noted that the Veteran has alleged that in the event his post-surgical residuals are not evaluated as part and parcel of his service-connected low back disorder, that a separate low back disorder, inclusive of such residuals (to include all disc manifestations) were either caused or aggravated beyond the natural progression of the disease process by the service-connected lumbar strain.  In this regard, while it is clear that there was a significant post-service event occurring in July 2000, no opinion has ever been offered addressing a potential secondary relationship between manifestations outside of lumbosacral strain with spondylosis and the service-connected low back pathology (should, as noted, such service-connected pathology not be found to include other low back manifestations).  An opinion on this should be provided on remand.  

The Veteran does experience cervical spine disablement, and it is evident that he experienced trauma in service to his joints (parachute trauma has been conceded as having a causal impact on lumbar strain).  As of yet, no opinion addressing as to if it is at least as likely as not that in-service trauma caused the development of problems in the Veteran's neck is of record, and such an opinion should be offered on remand.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Further, as the Veteran has alleged that his neck pain has developed more severity with the ongoing pain associated with his spine overall, once it is established which low back pathology is service-connected and which is not, it should be determined if it is at least as likely as not that any neck disablement was caused, or aggravated beyond the natural course of the disease process, by those symptoms associated with the service-connected back disorder.  

The record does indicate that the Veteran experiences radiculopathy into his left lower extremity as a consequence of low back pathology.  At issue is whether the radiculopathy stems from service-connected or nonservice-connected symptomatology, which, as noted above, is a matter being addressed by this remand order.  Consequently, once it is determined as to if the Veteran's disc issues (post-fusion) are part and parcel of the service-connected lumbar strain or, alternatively, represent separate disablement that was caused or aggravated beyond the natural course of the disease process by service-connected strain with spondylosis, an opinion should be offered as to left leg radiculopathy was caused or aggravated beyond the natural progression of the disease process by the service-connected pathology.  

With respect to the claimed TDIU, it is noted that the Veteran has been found to be unemployable.  The Veteran is in receipt of disability benefits from the Social Security Administration (SSA), and has been found unable to continue in Vocational Rehabilitation due to his inability to work.  Given that development is required as noted above, the issue of entitlement to TDIU is inextricably intertwined and resolution cannot occur until the actions directed by this remand order have been completed.  Nonetheless, as the claims require medical development, in addition to the opinions asked above, it is also asked that an examiner opine as to if the totality of the Veteran's service-connected disabilities, acting alone or in combination with other factors, prevent him from engaging in any gainful or meaningful employment.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a comprehensive VA orthopedic examination with a physician other than the one who conducted the November 2011 examination.  In this regard, the following should be accomplished:  

a)  Identify all currently present low back pathology in the Veteran.  

b)  To the extent possible, determine which currently present low back symptomatology is part and parcel of the service-connected lumbar strain with associated spondylosis.  The examiner should note 2001 and 2002 private and VA reports which document some form of congenital defect, to include possible spondylolisthesis, and a history of in-service strain irritating that disablement.  Specifically, an opinion should be offered as to if all currently present low back pathology, to include post-surgical residuals, are at least as likely as not (50 percent probability or greater) part of the service-connected disability picture.  If not, it is asked that symptoms attributable to the service-connected low back disorder be, to the extent possible, listed separately from those attributable to post-service factors.  A specific opinion as to the current severity of service-connected low back symptoms, to include range of motion studies, should be entered.  

c)  Also, should the entirety of the Veteran's low back disability picture not be found to be part and parcel of the service-connected strain with spondylosis, it is asked that an opinion be offered regarding whether it is at least as likely as not (50 percent probability or greater) that manifestations not attributable to service-connected low back strain with spondylosis were caused, or aggravated beyond the natural course of the disease process, by such service-connected low back disablement.  

d)  The examiner is also asked to evaluate any current disorder of the Veteran's cervical spine, and should opine as to if it is at least as likely as not that any current neck condition was caused by an incident or event of active service, to include traumas to the joints such as conceded parachute service or, alternatively, was caused, or aggravated beyond the natural course of the disease process, by service-connected low back disablement.  

e)  The examiner should opine as to if it is it at least as likely as not that the Veteran's currently documented left leg radiculopathy was caused or aggravated beyond the natural progression of the disease process by service-connected low back disablement .  

f)  The examiner should opine as to if it is it at least as likely as not that the Veteran's overall service-connected disability picture, either independently or working in combination with other factors, causes the Veteran to be unable to secure or maintain any substantially gainful employment.  

With respect to all opinions offered, a supporting rationale explaining each conclusion must be associated in the narrative portion of the examination report. 

2.  Following the above-directed development, re-adjudicate the Veteran's claims.  Should the claims not be granted in their entirety, issue an appropriate supplemental statement of the case and forward the claims to the Board for adjudication.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



